Citation Nr: 1438235	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend that the Veteran's hypertension is related to his service-connected diabetes mellitus.  In a January 2010 statement, the Veteran indicated that diabetes mellitus and hypertension were detected as early as 1967 (by a doctor now deceased), for which he continued to seek treatment through the years.  As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  A May 2010 rating decision, the RO granted service-connected for diabetes mellitus associated with herbicide exposure.  

The Veteran's service treatment records, including a December 1965 separation examination are negative for any complaints, treatment, or diagnoses related to hypertension.  On accompanying report of medical history, he specifically denied currently having or ever having high blood pressure.  

Private treatment records associated with the claims file dating back to June 2001 include a diagnosis of hypertension.  

On July 2010 VA examination, the Veteran reported a history of being diagnosed with diabetes mellitus in the 1980's.  The VA examiner concluded that the Veteran's had diet controlled Type II diabetes mellitus.  The examiner noted that the Veteran has maintained a healthy blood glucose level below 137 and his most recent A1C was 6.5.  The examiner opined that the Veteran's hypertension was not caused by or a result of his service connected diabetes.  The examiner reasoned that hypertension occurs because of a narrowing in the arteries and in diabetics, this could be caused by continued and consistently high blood glucose levels.  She noted that when the blood flow is restricted, the blood pressure increases.  Whereas here, the Veteran has done a great job of controlling his diabetes.  Private treatment records from Grove City Medical Center subsequently associated with the claims file, reflect that in December 2008, there was an increase in the Veteran's sugar levels and that his blood glucose level was 145.  Subsequently, Dr. Harper described the Veteran's blood sugar levels as being "all over the place elevated and down depending on what he has eaten."  See June 2009 treatment records from Grove City Medical Center.  More recently in November 2010, his blood glucose level was reported as 159 and his sugar level was described as "elevated", in which was prescribed medication.   

The July 2010 VA examiner did not consider whether the Veteran's hypertension was directly related to service or was aggravated by diabetes mellitus.  The opinion was made prior to the receipt of additional evidence reflecting changing laboratory values regarding the diabetes mellitus.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Columbus VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.
 
2. The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination to determine whether the Veteran's current hypertension is related to service-connected type II diabetes mellitus associated with herbicide exposure.

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

 a) The examiner should clarify when the Veteran was diagnosed with hypertension and opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension, had its origin in service or is the result of a disease or injury in service, to include as due to his presumed in-service Agent Orange exposure.

 b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the hypertension was either caused or aggravated by his service-connected type II diabetes mellitus.  If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.  The examiner should consider the private treatment records from Grove City Medical Center, which reflected increased blood glucose levels necessitating medication.  

c) The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



